Title: Thomas Jefferson to Henry Dearborn, 5 February 1820
From: Jefferson, Thomas
To: Dearborn, Henry


					
						Dear Sir
						
							Monticello
							Feb. 5. 20.
						
					
					Your favor of Jan. 20. is just now recieved on the subject of mr Stewart and my portrait. he must have spoken without reflexion when he supposed it in my possession and hanging in my hall. the peculiarities of his temper and ideas render him a difficult subject to handle. in the inclosed letter I have endeavored to bring his recollection to rights as softly as I can. with respect to the 1st canvas portrait I thought it a good one, and should have been contented with it, had he not himself been dissatisfied with it; and still if he chuses to deliver that instead of the 2d if he will finish and deliver it I shall be satisfied. I am sorry to give you this trouble, but if this letter does not effect a delivery, the business may still lie awhile longer. I leave the letter open for your perusal, & will pray you to seal it before delivery.
					I rejoice to learn that you continue to enjoy good health. I pray you may do so through as long a life as you wish. mine is gone with little prospect of a return. but I have enjoyed so much of it thro’ life that I have no right to complain, and am truly ready to  meet whatever destiny is before me. I pray you to deliver from myself, mrs Randolph and family to mrs Dearborne not our respects, the word is too cold, but the sincere affections of our hearts, and be assured of the same to yourself.
					
						
							Th: Jefferson
						
					
				